DETAILED ACTION
Claims 1-4, 6-11, 13-18 and 20-23 are pending in the Instant Application.
Claims 1-4, 6-11, 13-18 and 20-23 are rejected (Final Rejection). 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




Claims 1-4, 6, 8-11, 13, 15-18 and 20-23 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable by TUNSTALL-PEDOE, (“Tunstall”), United States Patent Application Publication No. 2007/0055656. 

As per claim 1, Tunstall discloses a system, comprising: 
a memory that stores computer executable components ([1144] wherein a computer system includes a memory); and 
a processor that executes the computer executable components stored in the memory ([1144] wherein a computer system includes a processor), wherein the computer executable components comprise: 
a determination component that determines a result of execution of a query over a structured database ([0101] wherein structured knowledge facts are described, wherein the underlying knowledge representation system is stored in a SQL database (structured database)); and 
an interpretation component that interprets data underlying the result of execution of the query to determine one or more bases for the query ([0101] wherein the system produced a concise explanation for the answer by presenting the facts in the static knowledge base which were used to answer this query), wherein the interpretation of the data comprises calculation of a degree of uniqueness of a first aspect of structured data of the database as distinguished relative to one or more other aspects of structured data of the database([0140]-[0148] wherein a degree uniqueness can be determined based on a unique string).  

As per claim 2, Tunstall discloses the system of claim 1, wherein the structured database comprises a typed relational database including information regarding a plurality of entity types ([0122] wherein one more relational databases is described for the static knowledge base, and a plurality of entities are described throughout with examples in [0283]).   

As per claim 3, Tunstall discloses the system of claim 2, wherein the interpretation of the data comprises inter- and intra- entity type analysis ([0151] wherein data is interpreted using inter and intra entity type analysis by using a relationship between entities (John is married to Sarah) and if something is within a group of things as described here (Apple is green)).  

As per claim 4, Tunstall discloses the system of claim 1, wherein the query is a semantic query ([0219]-[0227] wherein semantic queries are described). 
  
As per claim 6, Tunstall discloses the system of claim 1, wherein the interpretation of the data comprises calculation of a degree of influence of an aspect of structured data of the database relative to the result of execution of the query ([0279]-[0284] wherein the degree of influence is the completeness of the result).  

As per claim 8, claim 8 is a method performed by the system of claim 1 and is rejected for the same rationale and reasoning. 

As per claim 9, claim 9 is a method performed by the system of claim 2 and is rejected for the same rationale and reasoning. 

As per claim 10, claim 10 is a method performed by the system of claim 3 and is rejected for the same rationale and reasoning. 

As per claim 11, claim 11 is a method performed by the system of claim 4 and is rejected for the same rationale and reasoning. 


As per claim 13, claim 13 is a method performed by the system of claim 6 and is rejected for the same rationale and reasoning. 

As per claim 15, Tunstall discloses a computer program product facilitating interpretation of a result of a query over a structured database, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processor to cause the processor to: 
determine, by the processor, the result of execution of the query of the structured database ([0101] wherein structured knowledge facts are described, wherein the underlying knowledge representation system is stored in a SQL database (structured database));
and interpret, by the processor, data underlying the result of execution of the query to determine one or more bases that the result is provided in response to the query  
 ([0101] wherein the system produced a concise explanation for the answer by presenting the facts in the static knowledge base which were used to answer this query); and wherein causing the processor to interpret, by the processor, comprises causing the processor to calculate, by the processor, a degree of uniqueness of a first aspect of structured data of the database as distinguished relative to one or more other aspects of structured data of the database ([0140]-[0148] wherein a degree uniqueness can be determined based on a unique string).

As per claim 16, Tunstall discloses the computer program product of claim 15, wherein the structured database comprises a typed relational database including information regarding a plurality of entity types ([0122] wherein one more relational databases is described for the static knowledge base, and a plurality of entities are described throughout with examples in [0283]).    

As per claim 17, Tunstall discloses the computer program product of claim 16, wherein causing the processor to interpret, by the processor, comprises inter- and intra-entity type analysis ([0151] wherein data is interpreted using inter and intra entity type analysis by using a relationship between entities (John is married to Sarah) and if something is within a group of things as described here (Apple is green)).  

As per claim 18, Tunstall discloses the computer program product of claim 15, wherein the query is a semantic query ([0219]-[0227] wherein semantic queries are described). 

As per claim 20, Tunstall discloses the computer program product of claim 15, wherein causing the processor to interpret, by the processor, comprises causing the processor to calculate, by the processor, a degree of influence of an aspect of structured data of the database relative to the result of execution of the query ([0279]-[0284] wherein the degree of influence is the completeness of the result).  

As per claim 21, Tunstall discloses a system, comprising: 
a memory that stores computer executable components ([1144] wherein a computer system includes a memory); and 
a processor that executes the computer executable components stored in the memory([1144] wherein a computer system includes a processor), wherein the computer executable components comprise: 
a determination component that determines a result of execution of a query over a structured database([0101] wherein structured knowledge facts are described, wherein the underlying knowledge representation system is stored in a SQL database (structured database)); and 
an interpretation component that calculates one or more numerical values for one or more aspects of the database, which one or more aspects have respective distinct relations to the result ([0099] wherein values are based on relevance with respect to the query, wherein the aspects are the objects of the database and are related to the result by being a member of the results.)  

As per claim 22, Tunstall discloses wherein the one or more numerical values are ranked relative to one or more other numerical values calculated for one or more other aspects of the database ([0099] wherein the ordering by relevance is the ranking of the aspects/objects of the database in relation to the query).  

As per claim 23, Tunstall discloses a system, comprising: 
a memory that stores computer executable components ([1144] wherein a computer system includes a memory); and 
a processor that executes the computer executable components stored in the memory ([1144] wherein a computer system includes a processor), wherein the computer executable components comprise: 
a determination component that determines a result of execution of a query over a database ([0101] wherein structured knowledge facts are described, wherein the underlying knowledge representation system is stored in a SQL database (structured database)); and Page 48 of 50 P202008272US01an interpretation component that interprets data underlying a result of execution of a query over the database to determine a basis for the result ([0101] wherein the system produced a concise explanation for the answer by presenting the facts in the static knowledge base which were used to answer this query); and an output component that outputs the basis as a numerical value, and wherein the numerical value represents a degree of influence or a degree of uniqueness of an aspect of data of the database relative to the result or to one or more other aspects of data of the database in respect to provision of the result (Examiner notes the use of “or” and [0279]-[0284] wherein the degree of influence is the completeness of the result and [Fig. 7] wherein “3 answers” is output as a numerical value that represents the degree of influence as described as “completeness” like [0076] in the specification of the Instant Application where influence is described as the impact of one piece of data i.e. 1/3 children).   
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Tunstall in view of Micacilian et al. (“Micaclian”), United States Patent No. 6,714,929. 

As per claim 7, Tunstall discloses the system of claim 1, but does not disclose an output component that provides feedback depicting the one or more bases as normalized numerical values.  However, Micacilian teaches an output component that provides feedback depicting the one or more bases as normalized numerical values
([Col 8, lines 19-39] wherein the system outputs a feedback that depicts/represents a normalized value between 0-1).
Both Tunstall and Micacilian describe providing results. One could include the output that provides feedback as a numeric value in Micacilian with the results in Tunstall to teach the claimed invention. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the method of providing the basis of results along with the results in Tunstall, with the feedback in Micacilian in order to better understand what the user is looking for. 

As per claim 14 claim 14 is a method performed by the system of claim 7 and is rejected for the same rationale and reasoning. 

Response to Arguments




Applicant's arguments filed 10 May 2022 have been fully considered but they are not persuasive. 
As per claim 1, Applicant states in REMARKS, page 7, that:

“Tunstall fails to disclose the elements recited as "wherein the interpretation of the data comprises calculation of a degree of uniqueness of a first aspect of structured data of the database as distinguished relative to one or more other aspects of structured data of the database" (emphasis added) in claims 1, 8, 15, and 23.”

Tunstall discloses a SQL database to determine results of a query and provides explanations of those results (See [0014] of the specification of the Instant Application, where the very same invention is described). The query is interpreted to determine one or more bases for the query using the underlying result. Every object is related to a uniqueness recognition string. Paragraph [0082] of Tunstall describes objects being retrieved to answer a query i.e. wherein the objects are the structured data in the database. Paragraphs [0140]-[0148] describes both “unique recognition data” and “unique recognition string,” both of which distinguish objects from all the other objects. This is exactly what is claimed in “calculation of a degree of uniqueness of a first aspect of structured data of the database as distinguished relative to one or more other aspects of structured data of the database.” Therefore, Tunstall discloses these limitations. 
	As per “unique recognition data,” Tunstall recites in [0140] and [0142] that:
“As used herein unique recognition data is data associated with an object which has the following properties: …It should uniquely distinguish the object from others which might be mistaken for it by the users of the system (e.g. other objects with similar names).”

While the Tunstall does not explicitly describe an algorithm to determine uniqueness, it does describe calculating uniqueness in determining a value that uniquely distinguishes an object from all other objects. 
	The same goes for a “unique recognition string,” which is described in [0147], which states: 
“The purpose of this string is to both uniquely distinguish the object from all other objects which may have similar names and to do so in a manner which allows this to happen in the minds of all (or almost all) the human users who may see this string and who have some familiarity with the object.”

Therefore, the objects (data as recognized in the claim language) are associated with uniqueness data that distinguishes that object from all the other data in the database. 
	Tunstall determines interpreting the results of the query by calculating the uniqueness of the data in comparison to all the other data. Paragraph [0148] of Tunstall, describes determining a “the uniqueness recognition string” for President Bill Clinton vs. James R. MacDonald using varying levels of data (degrees of uniqueness) based on data to. By doing this Tunstall discloses the elements recited as "wherein the interpretation of the data comprises calculation of a degree of uniqueness of a first aspect of structured data of the database as distinguished relative to one or more other aspects of structured data of the database." Applicant is encouraged to clarify the claim language to overcome the prior art on record. 
	Applicant states that the Tunstall fails to disclose the “degree of uniqueness” relative to one or more aspects of data of the database. However, the determination of the uniqueness of the string or the data in relation to the other data in Tunstall discloses just that. Again, see [0148] of Tunstall, where it takes different levels of data based on data to determine a “the uniqueness recognition string” for President Bill Clinton vs. James R. MacDonald. Therefore, Tunstall does disclose the “degree of uniqueness” by having varying levels of uniqueness.  Applicant is encouraged to clarify the claims over the prior art on record to overcome this rejection. 
	Claims 8 and 15 are substantially similar to claim 1 and are rejected for the same rationale and reasoning. 
	As per claim 21, Applicant states in REMARKS, page 8, that:
 “While Tunstall may disclose a computer system including a memory, a processor, and a structured database, Tunstall fails to disclose the elements recited as "an interpretation component that calculates one or more numerical values for one or more aspects of the database, which one or more aspects have respective distinct relations to the result." Paragraph [0099] of Tunstall describes calculating a relevance, which is a numerical value that is used to rank the results. The numerical values calculated can be interpreted as the ranking, while the aspect of the database can be the relevance of the database records in view of the query. The relevance is respective to the result since the relevance data is for the query, and the relevance is used to distinctly order those results that are from the query. Since the ranking is calculated from the aspect, and the ranking in Tunstall is calculated based on the relevance, Tunstall discloses “an interpretation component that calculates one or more numerical values for one or more aspects of the database, which one or more aspects have respective distinct relations to the result." Applicant is again encouraged to clarify the claims to overcome the prior art on record. Therefore, claims 21 and 22 are properly rejected. 
As per claim 23, Tunstall discloses claim 23 since the claim rejection above has shown how Tunstall describes the numerical score being a degree of influence.  The specific citations above were not argued in REMARKS, but as described, [Fig. 7] shows “3 answers” as output as a numerical value that represents the degree of influence. This is described as “completeness” like [0076] in the specification of the Instant Application where influence is described as the impact of one piece of data i.e. 1/3 of the answer of children.   
All other REMARKS rely on the arguments above, and the same rationale and reasoning applies. 	Thus, all claims remain rejected as noted above. If questions again, feel free to contact the Examiner for an interview. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KANNAN SHANMUGASUNDARAM whose telephone number is (571)270-7763. The examiner can normally be reached M-F 9:00 AM -6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on (571) 272-4034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KANNAN SHANMUGASUNDARAM/Primary Examiner, Art Unit 2168